Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Communication(s)
2.	This office action is in response to the Amendment filed on December 23, 2020. In the Election without traverse dated 07/20/2020, the non-elected claims 1-6 and 21-25 are withdrawn from consideration. Claims 7-13, 15-20 and 26-30 are now pending in the application.

Examiner's Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael J. Marcin (Reg. No. 48,198) on 02/09/2021.
The application has been amended as follows:

IN THE CLAIM:
The following change to the claims 1-6 and 21-25 has been approved by the examiner and agreed upon by applicant:

	
Allowable Subject Matter
4.	Claims 7-13, 15-20 and 26-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
The response filed 12/23/2020 incorporates the subject matters in the objected claim 14 into base claims 7 and 26, respectively. In doing so, the response has placed the instant application in a favorable condition for allowance. Thus, the prior art of record, considered individually or in combination, fails to fairly show or suggest the claimed non-transitory storage media and apparatus of a user equipment ‘UE’, comprising, among other limitations, the novel and unobvious limitations as “... wherein the one or more baseband processors are further configured to process a dynamic indication to interrupt the first UL transmission and wherein a reference uplink resource (RUR) is defined and a time offset between the dynamic indication is received and the RUR accommodates an application time limited by the minimum UE processing time for PUSCH preparation supported by the UE, Tproc.2; ... transmit the first UL transmission.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 8-13, 15-20 and 27-30.

5. 	References U.S. 2019/0335488, U.S. 2020/0015251 and U.S. 2021/0014012 are cited because they are put pertinent to improve the transmitting and receiving signals in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        

February 8, 2021